UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4279


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAVONTAE TYREE STREET,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00246-NCT-1)


Submitted: January 29, 2019                                  Decided: February 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenna T. Blue, BLUE LLP, Raleigh, North Carolina, for Appellant. Matthew G.T.
Martin, United States Attorney, Michael A. DeFranco, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Javontae Tyree Street pled guilty to possession of a firearm by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced Street to 180

months’ imprisonment pursuant to the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e) (2012). On appeal, Street contends that the district court erred in applying an

enhanced sentence under the ACCA. We disagree, and thus affirm the district court’s

judgment.

       We review de novo whether a prior conviction qualifies as a violent felony under

the ACCA. United States v. Winston, 850 F.3d 677, 683 (4th Cir. 2017). Under the

ACCA, a defendant convicted of violating § 922(g) is subject to a mandatory minimum

sentence of 15 years’ imprisonment if he has at least three prior convictions for either a

violent felony or a serious drug offense. 18 U.S.C. § 924(e). “The ACCA defines

‘violent felony’ to include, as relevant here, any offense that ‘is burglary.’” United States

v. Mungro, 754 F.3d 267, 268 (4th Cir. 2014) (quoting 18 U.S.C. § 924(e)(2)(B)(ii)).

       To determine if Street’s prior North Carolina convictions for breaking or entering

qualify as burglary, we apply the categorical approach. Winston, 850 F.3d at 683 (4th

Cir. 2015). Under the categorical approach, we must “focus solely on whether the

elements of the crime of conviction sufficiently match the elements of generic burglary,

while ignoring the particular facts of the case.” Mathis v. United States, 136 S. Ct. 2243,

2248 (2016). The Supreme Court has defined generic burglary as “an unlawful or

unprivileged entry into, or remaining in, a building or other structure, with intent to

commit a crime.” Taylor v. United States, 495 U.S. 575, 598 (1990).

                                             2
       In Mungro, we held that North Carolina breaking or entering qualified as a violent

felony under the ACCA. 754 F.3d at 272. Although Street contends Mungro does not

apply because we focused our analysis on the “unlawful entry” element and he argues

that the “building” element is broader than that of generic burglary, we reject this

argument and hold that North Carolina breaking or entering’s “building” element sweeps

no broader than generic burglary’s “building” element. See United States v. Stitt, 139

S. Ct. 399, 406-07 (2018).

       Street also contends that his predicate convictions do not qualify as violent

felonies because he was not subject to a term of imprisonment greater than one year.

However, as he appropriately concedes, we have previously rejected this argument. See

United States v. Barlow, 811 F.3d 133, 137-40 (4th Cir. 2015). It is well settled that “one

panel [of this court] cannot overrule a decision issued by another panel.” United States v.

Williams, 808 F.3d 253, 261 (4th Cir. 2015) (internal quotation marks omitted).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3